Citation Nr: 1113462	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  05-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as a residual of exposure to herbicides.  

2.  Entitlement to service connection for a cerebrovascular accident, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy in all extremities, to include as secondary to diabetes mellitus.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran had active military service with the United States Air Force from October 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The case was previously before the Board in December 2009, when it was remanded for additional development related to the Veteran's assertions of exposure to herbicides during service.  The requested development has been completed.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of type 2 diabetes mellitus, hypertension, and peripheral neuropathy of the extremities, all of which were first shown decades after service.

2.  Medical evidence establishes that Veteran had a cerebrovascular accident, stroke, in June 2001.

3.  A June 2009 VA examination report indicates that the Veteran's hypertension, peripheral neuropathy, and stroke are related to his diabetes mellitus.  

4.  Service treatment records indicate the presence of a functional heart murmur without disability or impairment.  

5.  Service treatment records do not reveal any complaints, findings, or diagnosis of hypertension, elevated blood pressure readings, diabetes mellitus, or peripheral neuropathy during active service.

6.  There is no evidence of type 2 diabetes mellitus, hypertension, peripheral neuropathy, or cerebrovascular accident during service or within the first year after the Veteran separated from active service.

7.  Type 2 diabetes mellitus, hypertension, peripheral neuropathy, and cerebrovascular accident are not shown to be related to active service.

8.  The Veteran did not have active service in the Republic of Vietnam during the Vietnam era; service department records do not confirm that he set foot on the landmass of Vietnam.

9.  The Veteran is not presumed to have been exposed to herbicide agents during service.

10.  Service department records do not confirm that the Veteran was exposed to herbicide agents during active service.  

11.  Service connection has not been established for any disability, the Veteran does not meet the threshold requirements for a consideration of TDIU.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a cerebrovascular accident have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

4.  The criteria for service connection for peripheral neuropathy in all extremities have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

5.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letters dated April and July 2004.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Subsequently the appellant was provided additional notice in letters dated March 2006, February 2009, and June 2009.  These letters provided additional notice and substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant's claims were subsequently re-adjudicated in a January 2011 Supplemental Statement of the Case.   

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.; See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).    

VA has obtained service treatment records, service personnel records, VA examination reports, and private medical records; assisted the Veteran in obtaining evidence; and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as direct service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Cardiovascular-renal disease, including hypertension; diabetes mellitus; and organic diseases of the nervous system may all be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is commonly referred to as presumptive service connection.

The Veteran claims that his hypertension, cerebrovascular accident (stroke) and neuropathy are all the result of his diabetes mellitus.  Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  This is commonly referred to as secondary service connection as the disability claimed has been caused secondary to a disability for which service connection has been established.  

The Veteran's primary assertion is that he has developed diabetes mellitus as a result of exposure to herbicides during service.  He further asserts that his other disabilities have been caused secondary to diabetes mellitus.  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for type 2 diabetes mellitus, ischemic heart disease, and acute and subacute peripheral neuropathy.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  The term ischemic heart disease does not include hypertension, peripheral vascular disease, or stroke.  38 C.F.R. § 3.309(e), Note 3.  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy which appears within weeks or months of exposure to an herbicide agent and resolves within two year of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  

If the rebuttable presumption provisions are not satisfied, then the veteran's claim shall fail.  338 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Notwithstanding, a veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

A.  Herbicide Exposure

The Veteran's primary claim is that he was exposed to Agent Orange, herbicides, during active service and that, accordingly, he warrants service connection for diabetes mellitus pursuant to 38 C.F.R. § 3.309(e).  He then contends that all his other claimed disabilities are caused secondary to the diabetes mellitus.  

The key issue upon which the success or failure of the Veteran's claims rest is whether he was exposed to herbicides during active service.  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).  Service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 525).

The Veteran's separation papers, DD 214, reveal that he served on active duty in the Air Force from October 1963 to July 1967.  He was awarded the Vietnam Service Medal, and the Vietnam Campaign Medal.  He had one year and seven days of foreign service.  His military specialty was as an engineering entomology specialist.  Essentially, he was trained as an exterminator for insect, rodent, and pest control.  Service personnel records confirm that, during his period of active duty, he served at Takhli Air Force Base in Thailand from July 1966 to July 1967.  His service personnel records do not show that he was ever stationed in Vietnam.  

In a May 2004 written statement the Veteran made his primary assertions with respect to his claimed exposure to Agent Orange.  He stated that "I briefly stayed in Vietnam, about one day, as a stop over from Hawaii or the Philippines (I can't remember) to Thailand.  Also as an exterminator I sprayed many planes that had come from Vietnam.  In Vietnam I was at Tan Son Nhut AFB."  

A September 2004, response from the National Personnel Records Center (NPRC) indicated that they were "unable to determine whether or not this Veteran had in-country service in the Republic of Vietnam."  

In his November 2004 Notice of Disagreement (NOD), the Veteran asserted that he flew a commercial flight from California, to Hawaii, to the Philippines then to Vietnam before finally going to Thailand.  This time he asserted that the plane stopped in Vietnam "to refuel before continuing travel to my assignment in Thailand."  This assertion of a short refueling stop is different from the one day stop the Veteran previously asserted.  The Veteran also noted that his DD 214 showed the award of the Vietnam Campaign Medal.  The pertinent records confirm that the Veteran was awarded the Vietnam Service Medal, and the Vietnam Campaign Medal.  However, these medals were commonly awarded to Air Force personnel serving in locations outside of the Republic of Vietnam and do not confirm his presence in Vietnam.  

In November 2005, the Veteran submitted a photocopy of part of his travel orders for his overseas deployment.  Unfortunately, these orders only indicate departure from Travis Air Force Base, California on a specific flight number and to not indicate the route of the aircraft or any stops.  

In April 2009, the Veteran submitted another letter in which he stated his claimed flight itinerary from the United States to his final overseas destination during service.  This time he asserted he took flights from California, to Hawaii, to Wake Island, to Guam, to the Philippines, then to Vietnam, and on to Bangkok Thailand before finally landing at Takhli Royal Thai Air Force Base.  

He attached a written statement on a VA Form 21-4138 to the above letter, at the end of the statement he made completely new assertions with respect to Agent Orange exposure.  He stated "also as an exterminator  . . .  I personally used Agent Orange to treat soil around Takhli Air Base, Thailand.  Direct exposure."

The RO attempted to verify the Veteran's in-service flight itinerary.  In July 2009, the Air Force responded that research had been conducted and that there were no records which showed that the Veteran's unit stopped in Vietnam.  

In December 2009, the Veteran submitted a copy of a Defense Department report regarding base defense operations in Thailand.  The report indicated the use of some herbicide agents within the perimeters of U.S. bases in Thailand.  However, the period of time covered by the report was from 1968 to 1972.  The Veteran separated from service in July 1967.  Accordingly, this report does not confirm the use of herbicide agents at bases in Thailand during the Veteran's period of service.  

Because of the Veteran's assertions of using herbicides in his duties as an exterminator, VA attempted to develop evidence by contacting the Armed Forces Pest Management Board.  VA requested information as to the use of specific herbicides at Takhli Royal Thai Air Force Base for the period from July 1966 through July 1967.  In May 2010, the Armed Forces Pest Management Board responded and informed VA that they had no information related to the use of herbicides at the specified air base.  Attached to the response were included excerpts from two internet articles from unofficial sources.  Both articles indicate that that herbicides were used on Takhli Air Base allegedly beginning in 1966, and that Agent Orange spray missions were flown out of the base, although these are primarily being listed as beginning in 1969, which is after the Veteran separated from service.  The Board's review of these two articles are that that they unofficial, contain very similar information and accounts, essentially copying one another, and do not document any references to support their claims of Agent Orange spray missions and the use of herbicides on Takhli Air Base.

A further response dated June 2010, from the Defense Personnel Records Information Retrieval System also indicated that they could not document that the Veteran was exposed to herbicides while serving at Takhli Air Base. 

VA has been unable to establish that the Veteran was exposed to Agent Orange, or any other herbicide agent, during active service.  The evidence contained in the Veteran's DD 214, and other service personnel records, confirms that he served in the Air Force and that he was stationed at Takhli Air Force Base in Thailand.  The Veteran was not stationed in Vietnam.  

Initially, the Veteran claimed that his flight had a stop-over in Vietnam while he was in transit to Thailand.  His allegations with respect to his flight to Thailand have changed over time.  Initially, he claimed that he flew from California to either Hawaii or the Philippines with a one day stop-over in Vietnam before proceeding to the Thailand.  Subsequently, he asserted a much more involved flight route travelling from California, to Hawaii, to Wake Island, to Guam, then to the Philippines, then to Vietnam and finally on to Bangkok Thailand before finally landing at Takhli Royal Thai Air Force Base.  His later statements indicate only a short refueling stop rather than a full day stop-over.  All attempts to verify that the Veteran actually stopped in Vietnam while travelling to Thailand have resulted in negative findings.  All official responses and the other evidence of record does not establish that he ever set foot on the land mass of Vietnam.  Accordingly his service in Thailand does not meet the criteria of service on the landmass of Vietnam to trigger the presumption that the Veteran was exposed to Agent Orange.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

When VA was unable to verify that the Veteran set foot on the land mass of Vietnam, he changed his allegations of exposure to herbicides to include the he claimed to have actually sprayed them on base in Thailand.  VA attempted to verify the Veteran's allegations of the use of herbicides at Takhli Air Force Base for the period from July 1966 to July 1967.  The Veteran submitted portions of an official report showing use of some herbicide agents within the perimeters of U.S. bases in Thailand from 1968 to 1972, which is after the Veteran separated from service.  Other official responses are unable to confirm the use of herbicides at the Takhli Air Force Base during the Veteran's period of service at the base.  Excerpts of two unofficial articles imply that herbicides may have been used at the base as early as 1966, and that the base was used for Agent Orange spray missions into Vietnam.  However, these articles are unofficial and do not document any references to support these allegations.  

The preponderance of the evidence of record does not support that the Veteran was exposed to herbicides in his duties as an exterminator while serving at Takhli Air Force Base.  The preponderance of the evidence of record does not support that he ever set foot on the land mass of Vietnam.  The Veteran's uncorroborated allegations are not entitled to great weight.  While his lay statements regarding his activities and locations are competent evidence, they are not credible in light of the evolution of his assertions over time, in response to VA development and findings.  Accordingly, he does not meet the criteria to trigger the presumption that the Veteran was exposed to Agent Orange.  The evidence of record does not preponderance of the evidence of record does not establish that the Veteran was exposed to Agent Orange, or any other qualifying herbicide, as specified at 38 C.F.R. § 3.307(a)(6)(i).   

B.  Diabetes Mellitus 

In the Veteran's April 2004 claim for service connection, VA Form 21-526, he indicated that he was first diagnosed with diabetes mellitus in 1991.  

A May 1996 private medical record indicates that the Veteran was age 50 and that he was first diagnosed with diabetes mellitus approximately 4 years earlier.  Private and VA records dated from then until the present reveal continued diagnoses of type 2 diabetes mellitus.  

In June 2009, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported being diagnosed with diabetes mellitus at age 45.  The diagnosis was diabetes mellitus and the examiner could not offer an opinion relating the disease to the Veteran's chemical exposure as it was not know what chemicals the Veteran was exposed to as an exterminator during service.  

The service treatment records do not reveal any diagnosis of diabetes mellitus during service.  By his own admission, the Veteran acknowledges that he was diagnosed with diabetes mellitus in approximately 1991 which is more than two decades after he separated from service.  There is no evidence that diabetes mellitus became manifest during service or within the first year after the Veteran separated from service.  As noted in section "A" above, the Veteran did not serve in Vietnam, so he is not presumed to have been exposed to Agent Orange during service.  The evidence also does not establish that he was exposed to Agent Orange during his service in Thailand.  Accordingly, the service connection is not warranted on a direct or presumptive basis.  

The preponderance of the evidence is against the claim for service connection for diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.

C.  Cerebrovascular Accident

In the Veteran's April 2004 claim for service connection, VA Form 21-526, he indicated that he had a brain stem stroke, cerebrovascular accident, in approximately July 2001.  

Private hospital records reveal that the Veteran was hospitalized in June 2001 with a diagnosis of left inferior cerebellar and brainstem cerebrovascular accident.  A diagnosis of diabetes mellitus was also indicated on the hospital records.  

Service treatment records reveal that in March 1966 he was evaluated as having a "functional heart murmur."  However, no impairment, limitation, or further evaluation was deemed necessary.  The Veteran was subsequently deployed overseas to Thailand without incident.  On Separation examination in March 1967, clinical evaluation of the Veteran's heart and vascular system were normal.  The Veteran's blood pressure was 120/80 on separation examination.  

The examiner who conducted the July 2009, VA Compensation and Pension examination indicated that the Veteran's cerebrovascular accident was "related to or associated with diabetes mellitus."

The service treatment records do not reveal any diagnosis of cardiovascular-renal disease during service.  By his own admission, the Veteran acknowledges he had his stroke in 2001, which is more than three decades after he separated from service.  There is no evidence that a stroke or other vascular became manifest during service or within the first year after the Veteran separated from service.  As noted in section "B" above, service connection has been denied for diabetes mellitus, so service connection cannot be granted secondary to that disability.  

The preponderance of the evidence is against the claim for service connection for a cerebrovascular accident; there is no doubt to be resolved; and service connection is not warranted.

D.  Hypertension

In the Veteran's April 2004 claim for service connection, VA Form 21-526, he indicated that he was diagnosed with hypertension in approximately 1995.  However, review of the private medical evidence of record does not reveal a diagnosis of hypertension until later than 1995.  The June 2001 hospital records related to the Veteran stroke only indicate diagnoses of stroke and diabetes mellitus.  No diagnosis of hypertension was present.  A July 2001, follow-up record related to the Veteran's stroke does reveal a diagnosis of "essential hypertension."  However, subsequent private medical records do not indicate such a diagnosis.  For example a November 2002 private diabetes mellitus treatment record does not indicate a diagnosis of hypertension.  The June 2009, VA Compensation and Pension examination indicates a diagnosis of hypertension which is caused, or aggravated by diabetes mellitus.  

Again, service treatment records reveal that in March 1966 he was evaluated as having a "functional heart murmur."  However, no impairment, limitation, or further evaluation was deemed necessary.  The Veteran was subsequently deployed overseas to Thailand without incident.  On Separation examination in March 1967, clinical evaluation of the Veteran's heart and vascular system were normal.  The Veteran's blood pressure was 120/80 on separation examination.  

The service treatment records do not reveal any diagnosis of cardiovascular-renal disease, including hypertension, during service.  By his own admission, the Veteran acknowledges he was not diagnosed with hypertension until decades after he separated from service.  There is no evidence that hypertension became manifest during service or within the first year after the Veteran separated from service.  As noted in section "B" above, service connection has been denied for diabetes mellitus, so service connection cannot be granted secondary to that disability.  

The preponderance of the evidence is against the claim for service connection for hypertension; there is no doubt to be resolved; and service connection is not warranted.

E.  Peripheral Neuropathy

In the Veteran's April 2004 claim for service connection, VA Form 21-526, he indicated that he had peripheral neuropathy in all his extremities due to diabetes mellitus.  

Service treatment records do not reveal any complaints of, treatment for, or diagnosis of any neurologic symptoms during service.  

Private treatment records dated March 2002 reveal that the Veteran was evaluated at a diabetes clinic.  At this time he denied symptoms of paralysis, numbness, weakness or tingling.  A November 2002 private diabetes treatment record also indicated a normal neurologic examination of the feet.  

The examiner who conducted the July 2009, VA Compensation and Pension examination indicated that the Veteran had peripheral neuropathy which was caused by his diabetes mellitus.  

The service treatment records do not reveal any diagnosis of neurologic disease during service.  There is no evidence of peripheral neuropathy for decades after service.  As noted in section "A" above, the Veteran did not serve in Vietnam, so he is not presumed to have been exposed to Agent Orange during service.  The evidence also does not establish that he was exposed to Agent Orange during his service in Thailand.  As noted in section "B" above, service connection has been denied for diabetes mellitus, so service connection cannot be granted secondary to that disability.  

The preponderance of the evidence is against the claim for service connection peripheral neuropathy in all extremities; there is no doubt to be resolved; and service connection is not warranted.

III.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a).

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

As indicated in section II above, service connection has not been established for any of the disabilities claimed by the Veteran.  With no service-connected disabilities, the preponderance of the evidence is against the claim for TDIU; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for a cerebrovascular accident is denied.  

Service connection for hypertension is denied.  

Service connection for peripheral neuropathy in all extremities is denied.  

Entitlement to TDIU is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


